Motion for leave to file petition for writ of mandamus to compel the allowance of a writ of error from the District Court of Alaska is denied for the reason that the motion contains no averment of fact or law that would justify the issuance of such a writ. The motion to proceed further herein in forma pauperis is therefore also denied, but the costs already incurred herein by direction of the Court shall be paid by the clerk from the special fund in his custody as provided in an order of October 29, 1926.